Opinion filed October 13, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00113-CV
                                        __________

                           ALEITHIA ARTEMIS, Appellant

                                               V.

                        AUSTIN STATE HOSPITAL, Appellee


                           On Appeal from the 201st District Court
                                     Travis County, Texas
                          Trial Court Cause No. D-1-GN-10-003955



                           MEMORANDUM OPINION

       Aleithia Artemis has filed an appeal from an order of the trial court granting Austin State
Hospital’s plea to the jurisdiction. Artemis, who is not represented by counsel, has not provided
this court with either a physical mailing address or a telephone number, only an e-mail address.
The clerk of this court notified Artemis by e-mail that our court was not set up for contact by e-
mail, that the rules do not provide for such, and that that was the only e-mail that would be sent
to her from this court. The clerk suggested that Artemis use a post office box and assured
Artemis that this court would keep her address private. Artemis was instructed to furnish a
mailing address, as opposed to an e-mail address, by May 11, 2011. After Artemis failed to
comply, we abated the appeal and notified Artemis by e-mail. We now dismiss the appeal.
       As we noted in our May 12, 2011 order abating the appeal, unrepresented parties to an
appeal are required by the Texas Rules of Appellate Procedure to provide us with a mailing
address and phone number. TEX. R. APP. P. 9.1(b), 32.1(a)(2). In the order, this court informed
Artemis that her appeal could be dismissed pursuant to TEX. R. APP. P. 42.3(c) if she continued
to fail to comply with the rules and the instruction of this court to provide a mailing address. It
has been five months since this court ordered Artemis to provide us with a mailing address;
because she still has not complied, we dismiss this appeal. See TEX. R. APP. P. 42.3.
       The appeal is dismissed.


                                                            PER CURIAM


October 13, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2